                 Case 4:18-cv-00682-KGB Document 12-6 Filed 10/29/18 Page 1 of 3
                                                                                            EXHIBIT F
Amy Hancock ASP

From:                       Amy Hancock ASP
Sent:                       Tuesday, August 18, 2015 9:37 AM
To:                         'John Welch'
Subject:                    Arkansas license


Good morning, John. We have received the application for an alarm license . The company application is missing and the
background fees are missing. Please submit the company application along with a check for $75 .50 {$37.75 x 2).

Thank you!

Amy Hancock
Arkansas State Police
P.I. & Security Board Investigator
#1 State Police Plaza Drive
Little Rock, AR 72209
501-618-8600 (office)
501-618-8125 (fax)
am y.han co ck@asp .arkansas.gov




                                                           1
               Case 4:18-cv-00682-KGB Document 12-6 Filed 10/29/18 Page 2 of 3

Amy Hancock ASP

From:                     John Welch Uwelch@homesecures.com]
Sent:                     Tuesday, August 18, 2015 9:43 AM
To:                       Amy Hancock ASP
Subject:                  Re: Arkansas license


Good morning, I don't have a copy of the company application, will you please send me one and I will get it out
to your today.

Thanks

On Tue, Aug 18, 2015 at 9:36 AM, Amy Hancock ASP <amy.hancock@asp.ar! m1sas.gov> wrote:

Good morning, John. We have received the application for an alarm license. The company application is
missing and the background fees are missing. Please submit the company application along with a check for
$75.50 ($37.75 X 2).



Thank you!



Amy Hancock

Arkansas State Police

P .I. & Security Board Investigator

# 1 State Police Plaza Drive

Little Rock, AR 72209

501-618-8600 (office)

501-618-8125 (fax)

amy.hancock@asp.arkansas.gov




John C. Welch
Director of Operations
RG Secure Homes, Inc
                                                       1
             Case 4:18-cv-00682-KGB Document 12-6 Filed 10/29/18 Page 3 of 3
dba American Homesecures, Inc
214-668-8426




                                            2
